Citation Nr: 0714612	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-07 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as secondary to the 
service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty from June 1944 to April 
1948.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio that, in part, 
denied the appellant's claim of entitlement to service 
connection for a cervical spine disorder.  The appellant then 
appealed that denial of service connection.  

In August 2005, a videoconference hearing was held between 
the RO and the VA Central Office in Washington, D.C. before 
the undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The Board thereafter denied the appellant's claim for service 
connection for the cervical spine disorder in a decision 
dated August 16, 2005.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In November 2006, the 
parties filed a Joint Motion for Remand.  The basis for the 
Motion for Remand was that the Board had provided inadequate 
reasons and bases for its decision.  A November 2006 Order of 
the Court granted the Joint Motion and vacated the Board's 
decision.  The issue on appeal was remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The Court has remanded this appeal for readjudication 
pursuant to the provisions of 38 U.S.C.A. § 7252(a) for 
compliance with the instructions in the Joint Motion.  The 
parties agreed in the Joint Motion that the Board should 
obtain another VA opinion for clarification of the etiology 
of the appellant's cervical spine disorder.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 
38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."

In addition, judicial interpretation of the matter of 
secondary service connection as embodied in 38 C.F.R. § 3.310 
requires consideration of whether the service-connected 
disability either causes or aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  On remand, 
the AMC/RO is to consider the applicability of the Allen 
decision to the question of whether the appellant's service-
connected lumbar spine disability has aggravated his claimed 
cervical spine disorder.  Further development of the medical 
evidence and adjudication on this basis are therefore 
indicated.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2006).  In particular, 
the AMC/RO should notify the appellant of 
the information and evidence yet needed 
to substantiate his claim and of what 
part of such evidence he should obtain 
and what part the AMC/RO will yet attempt 
to obtain on his behalf.  The veteran 
should also be told to submit any 
pertinent evidence in his possession that 
has not been previously submitted.

2.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities that have provided him 
with any treatment for his claimed 
cervical spine disorder since his 
separation from service.  After securing 
the necessary release(s), the RO should 
obtain those records that have not been 
previously secured.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for a 
VA orthopedic evaluation to determine the 
nature, onset date and etiology of any 
cervical spine pathology.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  An opinion in response 
to the questions below should be obtained 
even if the appellant does not report for 
the examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis, 
onset date and etiology of any cervical 
spine disorder found.  All necessary 
tests and studies should be conducted.  
The examiner should offer an opinion as 
to whether the onset of any current 
cervical spine disorder is attributable 
to the veteran's military service or to a 
service-connected disability.

Specifically, the examiner must address 
the questions of:

a.  Whether the appellant's current 
cervical spine pathology is causally 
or etiologically related to his 
period of military service or to 
some other cause or causes?  (It is 
not necessary that the exact causes-
-other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the veteran's current 
cervical spine pathology is related 
to symptoms or signs he may have had 
in service (June 1944 to April 
1948)?

c.  Whether the veteran's current 
cervical spine pathology is related 
to symptoms and signs that may have 
occurred within one year of his 
service separation in April 1948? 
and

d.  Whether any portion of the 
veteran's current cervical spine 
pathology is attributable to his 
service-connected lumbar spine 
disability or to some other cause or 
causes or combination thereof.  If 
the reviewer does find that any 
portion of the appellant's cervical 
spine pathology is attributable to 
his lumbar spine disability, the 
examiner should identify the 
specific amount/proportion of 
additional cervical spine pathology 
that is related to the lumbar spine 
disability.

5.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

6.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 
7 Vet. App. 439 (1995).  The AMC/RO 
should ensure that direct, presumptive 
and secondary theories of service 
connection are considered.

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



